816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Lee JONES, Plaintiff-Appellant,v.Richard B. MAY, Defendant-Appellee.
No. 86-1639.
United States Court of Appeals, Fourth Circuit.
Submitted March 6, 1987.Decided April 13, 1987.

Before RUSSELL, PHILLIPS and ERVIN, Circuit Judges.
Donald Lee Jones, appellant pro se.
Michael A. Likavec, Office of the Attorney General, for appellee.
PER CURIAM:


1
Virginia probationer Donald Lee Jones brought this action pursuant to 42 U.S.C. Sec. 1983.  He alleged that Richard B. May, his probation officer, threatened to notify Jones's employer if Jones did not reveal his probation status.  The district court determined that Jones was not entitled to relief.  We affirm.


2
In accordance with a Department of Corrections guideline, May was required to instruct Jones to disclose his probationer status to his employer because Jones's position with a financial concern was one "of trust."    When May learned that Jones repeatedly disobeyed the instruction, May, again in accordance with the guideline, threatened to tell the employer himself.  Jones's lawsuit was filed in an attempt to keep the information from his employer.


3
We can find no substantive or procedural due process violation.  The guideline in question is rationally related to the state's legitimate interest in protecting its citizens from future criminal acts by convicted felons.  Moreover, should May decide to initiate parole revocation proceedings because of Jones's disobedience, that proceeding would take place before an impartial judge and would afford Jones all the protections of the due process clause.


4
Jones's remaining grounds for relief are meritless.  Because a review of the record and other material before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


5
AFFIRMED.